PER CURIAM.
Joey Bowden appeals the denial of his motion to correct an illegal sentence. We reverse.
Bowden pleaded to two counts of attempted sexual battery in a negotiated plea. The plea agreement called for concurrent sentences of ten years of probation. Bowden violated his probation in 1988, "with a new charge of grand theft. The court revoked Bowden’s probation and sentenced him to a total of twenty-seven years’ prison for the attempted sexual batteries and a concurrent five-year sentence on the new grand theft charge.
Bowden raised several grounds in his motion to correct sentence. He asserts that attempted sexual battery is a second degree felony, not a first degree felony as scored on his guideline scoresheet and therefore, his maximum sentence is fifteen years’ imprisonment, not twenty-seven years.
Additionally, Bowden claims that he was sentenced using the wrong guideline score-sheet and that his sentence for violation of probation should not have used his original scoresheet.
The trial court in denying the motion to correct an illegal sentence does not address these claims nor are there attachments refuting these allegations. Accordingly, we reverse and remand. The trial court may again deny the motion by attaching copies of the files and records in this case that demonstrate Bowden is not entitled to relief.
Reversed and remanded.
SCHOONOVER, A.C.J., and HALL and THREADGILL, JJ„ concur.